Title: To Benjamin Franklin from John Torris, 19 June 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 19th. June 1780.
I have the Honnor to forwd. your Excellency the Declaration made by Capt. Thos. Byrne, Late of the Schooner Peter, Before Notary Public in London the 16th. Inst., that, the said Schooner Peter, was Taken as a Prize on the 26th. Febry., by the Black Prince Privateer, Capt. Dowlin, Between the Landsend & Ushant. I am happy this Free declaration is Conform in every point, to the report made by the Prise Master & the People who Brought her Into Morlaix, & To the Dito of Late By Capt. Dowlin & his Officers.— I am also Happy that Messrs. Chs. & Edwd. Hague my Correspondants in London, had Interest enough to Procure the Same, & therewith Justiffy, we did not deserve the Suspicions which your Excellency has been pleased to entertain on this Prise not being really English.
I hope your Excellency will have no further reasons to refuse the Immediate Condamnation thereof, the Same I expect you have allready done, for the Friendship Capt. Pretty John’s.
I have not yet heard on the release of the Poor Princess & of her Brave People!
I am with all respect Honnd. Sir your Excellency’s most obedient & most hble Servant
J. Torris
His Excellency Dor. Franklin.
 
Endorsed: M Torris June 9. 1780
Notation: Mr. Torris. June 9. 1780
